On the Merits.
O’NIELL, J.
[2] The issues presented in this appeal were considered and disposed of when the case was before us on a writ of certiorari. See Doullut et al. v. Rush et al., In re Doullut et al., 142 La. 443, 77 South. 110, for a complete statement of the facts and issues in the case. The decree then rendered merely denied the defendants a suspensive appeal and ordered execution of the judgment appealed from. Dut the ques*481tion on which the decision turned was whether the contract sued on was a lease, as contended by plaintiffs, or a sale, as contended by defendants. We decided that it was a contract of lease, and that is the only question on which we are required to render judgment now, on the merits of the case. The judgment which we have already given on that question is the settled law of the case. We would now affirm the judgment appealed from, however, for the reasons given in the certiorari proceedings, even if we were not committed to that opinion.
For the reasons given in the case referred to, the judgment is affirmed.
DAWKINS, J., takes no part. '